DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claims Status
Claims 1, 5-20 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang; US Patent No. 10,606,355) in view of Daman (Daman; US 2017/0021762) and further in view of Nagisetty et al. (Nagisetty; US 2018/0204426). 
As per claim 1, Zhang teaches a method for performing a calibration process in an electronic device, comprising: 
a signal is generated to haptic feedback component, see e.g. col. 18, lines 61-67, in a haptic system of an electronic device, see e.g. FIGS. 1-4, wherein the disclosed haptic system can be a sensorless haptic system; see e.g. col. 12, lines 46-50); 
transmitting the drive signal to an actuator in the haptic system (the signal can drive one or more actuators; see e.g. col. 15, lines 61-67-col. 16, lines 1-9 and col. 19, lines 1-10); 
Zhang does not teach, in the same embodiment, detecting a back Electromotive Force (bEMF) signal from the actuator in the haptic system; analyzing an output waveform from the bEMF signal, wherein the output waveform from the back electromotive Force (bEMF) signal comprises a sinusoidal; and adjusting a scale of the drive signal generated from the haptic driver. 
Zhang, in a different embodiment, teaches detecting a back Electromotive Force (bEMF) signal from the actuator in the haptic system (measuring a back EMF from the actuator; see e.g. col. 12, lines 17-23); analyzing an output waveform from the bEMF signal (shape of the waveform indicating magnetic element relative to magnetic coil, see e.g. col. 12, lines 38-46, wherein the shape of the waveform is analyzed for magnetic element relative to magnetic coil or adjusting subsequent haptic feedback which is done by analyzing the waveform first), wherein the output waveform from the back electromotive Force (bEMF) signal comprises a sinusoidal (as discussed earlier, shape of the waveform back EMF can indicate a position of magnetic element, see e.g. col. 12, lines 35-46, wherein the waveform is a sinusoidal); and adjusting a scale of the drive signal generated from the haptic driver (adjusting an amount of the haptic feedback based on position of the permanent magnet; see e.g. col. 12, lines 41-46). 
It would have been obvious to one of ordinary skill in the art to use different embodiments of the disclosed system for a system which can improve system reliability and longevity while reducing cost as suggested by Zhang (see e.g. col. 12, lines 46-49). 

Daman, however, teaches a haptic device can be programmed such that a baseline haptic sensation can be calibrated by a user when the movement and/or vibrations, detected by sensor 342, are not present (see e.g. para. [0035-36]). Even though specific order of method steps is not limiting (it was improper to read a specific order of steps into method claims; as suggested by MPEP 2111.01, section II), it would have been obvious to a skilled person to detect stationary state of an electronic device before carrying out any subsequent haptic related method steps as suggested by Daman or movement may interfere with haptic feedback being generated which is not desired. 
Zhang and Daman are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for improving a user experience or improve effectiveness of a haptic device as suggested by Daman (see e.g. para. [0005]). 
Zhang and Daman do not teach comparing the output waveform with a target sinusoidal waveform set for bEMF signal; and adjusting scale of the drive signal generated from the haptic driver to calibrate the sensorless haptic feedback system. 
Nagisetty, however, teaches comparing output waveform with a target sinusoidal waveform set for bEMF signal (analyzing a signal by comparing a stored waveform set with measured haptic waveform; see e.g. para. [0034], wherein any signal can be represented as a sinusoidal waveform as known in the art); and adjusting scale of the drive signal generated from the haptic driver to calibrate the sensor less haptic feedback system (outputting an instruction to an adjustable input signal waveform circuit 208 to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator; see e.g. para. [0033-34]). 
Even though Nagisetty does not explicitly the haptic feedback system is a sensorless system, Zhang, as discussed earlier, teaches a sensorless haptic feedback system (see e.g. see e.g. col. 12, lines 46-50). A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods –using the teachings of Nagisetty in a sensorless system. Nagisetty teaches that disclosed method for a system with sensor[s] is one of a finite number of anions known to be useful for closed loop haptic feedback generation system. Furthermore, Nagisetty teaches methods of using the teachings would reasonably have been expected to be applicable to a sensorless system. Nagisetty also inherently discloses to one of ordinary skill in the art that combining a known method with one of the disclosed sensorless system of Zhang in order to make a haptic feedback system does not affect its properties. Thus, it would have been obvious to a person of ordinary skill in the art to try the teachings of Nagisetty in an attempt to provide an improved haptic feedback ssytem, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the method as claimed has the properties predicted by the prior art, it would have been obvious to carry out the method or manufacture a corresponding product. Therefore, it would have been obvious to one of ordinary skill in the art to extend the teachings of Nagisetty to a sensorless system. 
Zhang, Daman and Nagisetty are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved user experience as suggested by Nagisetty (see e.g. para. [0058).

As per claim 5, the method of claim 1 as taught by Zhang and Daman, wherein adjusting the scale of the drive signal as discussed earlier but fails to explicitly teach, in the same embodiment, adjusting an amplitude of the output waveform. 
In another embodiment, Zhang teaches adjusting a drive signal by adjusting an amplitude of the output waveform; see e.g. col. 17, lines 30-40. It would have been obvious to one of ordinary skill in the 

As per claim 6, the method of claim 5 as taught by Zhang and Daman, wherein altering a haptic output generated from the actuator in the haptic system (the haptic output of the generated would be changed when the feedback parameter are adjusted as discussed earlier, see e.g. col. col. 17, lines 30-40). It would have been obvious to one of ordinary skill in the art to use different embodiments of the disclosed system for a system which can improve system reliability and longevity while reducing cost as suggested by Zhang (see e.g. col. 12, lines 46-49). 

As per claim 7, the method of claim 1 as taught by Zhang and Daman, further comprising: receiving an input signal applied to the haptic system to generate the drive signal (a signal applied to the haptic system to generate drive signal, see e.g. col. 16, lines 39-51, for a haptic actuator). It would have been obvious to one of ordinary skill in the art to use different embodiments of the disclosed system for a system which can improve system reliability and longevity while reducing cost as suggested by Zhang (see e.g. col. 12, lines 46-49). 

As per claim 8, the method of claim 7 as taught by Zhang and Daman, wherein the input signal is applied by a user (a signal applied to the haptic system by a user to generate drive signal, see e.g. col. 16, lines 39-51, for a haptic actuator). It would have been obvious to one of ordinary skill in the art to use different embodiments of the disclosed system for a system which can improve system reliability and longevity while reducing cost as suggested by Zhang (see e.g. col. 12, lines 46-49). 

As per claim 9, the method of claim 7 as taught by Zhang and Daman, but fails to teach that the input signal is applied by a working staff in a factory. 
Nagisetty, however, teaches that an input signal is applied by a working staff in a factory (feedback circuit 145 is factory-calibrated, see e.g. para. [0058], which means one or more settings for the waveform and/or inputted signal applied to haptic actuator 160, see e.g. FIGS. 4A and 4B, are controlled or preprogrammed by working staff in factory). 
Zhang, Daman and Nagisetty are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced cost where one device can be used for a sample population as suggested by Nagisetty (see e.g. para. [0058]). 

As per claim 10, the method of claim 1 as taught by Zhang and Daman, wherein Zhang does not explicitly teach that the drive signal is in direct communication with the actuator disposed in close proximity to the haptic driver in the haptic system. 
Nagisetty, however, teaches drive signal is in direct communication with actuator disposed in close proximity to haptic driver in haptic system (drive signal 210 is in direct communication with actuator 160, wherein the actuator is disposed in close proximity of driver comprising feedback circuit 145 and adjustable target input signal waveform circuit 208; see e.g. FIGS. 4A and 4B). 
Zhang, Daman and Nagisetty are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved user experience by outputting haptic effects. 

As per claim 11, the method of claim 1 as taught by Zhang and Daman, wherein Zhang does not explicitly teach that the drive signal is a voltage signal or a current signal. 
Nagisetty, however, teaches drive signal is a voltage signal or a current signal (producing haptic vibration in input signal, e.g. applied voltage, see e.g. para. [0051]). 
Zhang, Daman and Nagisetty are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved user experience by outputting haptic effects. 

As per claim 12, the method of claim 1 as taught by Zhang and Daman, wherein Zhang does not explicitly teach storing the adjusted scale of the drive signal in the electronic device. 
Nagisetty, however, teaches a modification of an output of the example haptic actuator 160 (e.g., a modification of a frequency of the output haptic vibration, a modification of an amplitude or intensity of the output haptic vibration, use of a different output haptic vibration, etc.) via an output signal to the adjustable input signal waveform circuit 208 (see e.g. para. [0038]) wherein the modified drive signal is at least temporarily stored in one or more disclosed components i.e. feedback circuit 145, adjustable target input signal waveform circuit 208 and so forth. 
Zhang, Daman and Nagisetty are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved user experience as suggested by Nagisetty (see e.g. para. [0058).

As per claim 13, the method of claim 1 as taught by Zhange and Daman, wherein the electronic device is a wearable device or a portable device (the electronic device is a portable electronic device; see e.g. col. 1, lines 41-44).

As per claim 14, it is interpret and rejected as claim 1. Furthermore, Zhang teaches, in one of the embodiments, that the disclosed haptic system can be a sensorless haptic system (see e.g. col. 12, lines 46-50); the haptic system is embedded in a portable device (see e.g. col. 1, lines 41-44), and adjusting voltage or current in response to the tracked haptic output (adjusting the at least one haptic feedback parameter that is generated by the processor 262 can adjust the electrical current that is provided to the haptic feedback component 400; see e.g. col. 10, lines 54-61). 

As per claim 15, the method of claim 14 as taught by Zhang and Daman, but fails to teach that the calibration process is performed by a working staff in a factory or by a user. 
Nagisetty, however, teaches that an input signal is applied by a working staff in a factory (feedback circuit 145 is factory-calibrated, see e.g. para. [0058], which means one or more settings for the waveform and/or inputted signal applied to haptic actuator 160, see e.g. FIGS. 4A and 4B, are controlled, or preprogrammed or calibrated by working staff in factory). 
Zhang, Daman and Nagisetty are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced cost where one device can be used for a sample population as suggested by Nagisetty (see e.g. para. [0058]). 

As per claim 16, the method of claim 14 as taught by Zhang and Daman, wherein Zhang does not explicitly teach storing the adjusted scale of the haptic output in a memory device in the wearable device or portable device for future calibration. 
Nagisetty, however, teaches a modification of an output of the example haptic actuator 160 (e.g., a modification of a frequency of the output haptic vibration, a modification of an amplitude or see e.g. para. [0038]) wherein the modified drive signal is at least temporarily stored in one or more disclosed components i.e. feedback circuit 145, adjustable target input signal waveform circuit 208 and so forth which can be used to driver the actuator in future, for example. 
Zhang, Daman and Nagisetty are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved user experience as suggested by Nagisetty (see e.g. para. [0058). 

As per claim 17, it is interrupted and rejected as claim 1.  

As per claim 18, the electronic device of claim 17 as taught by Zhang and Daman, wherein the actuator is physically connected to the haptic driver (in one of the embodiments, Zhang teaches that a haptic actuator is physically connected to one or more haptic driving components; see e.g. col. 14, lines 60-67—col. 15, lines 1-20). It would have been obvious to one of ordinary skill in the art to use different embodiments of the disclosed system for a system which can improve system reliability and longevity while reducing cost as suggested by Zhang (see e.g. col. 12, lines 46-49). 

As per claim 19, the electronic device of claim 17 as taught by Zhang and Daman but fails to explicitly teach an input interface in electronic communication to the haptic driver. 
Nagisetty, however, teaches one or more input interface and/or input devices in communication with a haptic device (see e.g. para. [0077-78] and FIG. 10) including a haptic driver, wherein input devices can be internal or external from the device itself as known in the art. Zhang and 

As per claim 20, the electronic device of claim 19 as taught by Zhang and Daman, wherein Zhang does not explicitly teach that the input interface is configured to interact with a user or a working staff in a factory for a calibration process. 
Nagisetty, however, teaches one or more input interface and/or input devices in communication with a haptic device (see e.g. para. [0077-78] and FIG. 10) including a haptic driver, wherein the disclosed system comprises adjustable input signal waveform circuit 208 provides a target (e.g., desired), see e.g. para. [0033], wherein the adjustment can be provided by a user, see e.g. para.  [0034], or factory stored; see e.g. para. [0037-38]. In addition, the disclosed teaching of Nagisetty can be extended to a sensorless system as discussed in analysis of merits of claim 1.  
Zhang, Daman and Nagisetty are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved user experience by outputting haptic effects. 

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant argues that Nagisetty does not explicitly teach measuring waveform from a haptic actuator and the system is a conventional sensor-required haptic system requiring one or more sensors. Thus, Nagisetty fails to teach the sensorless haptic system as claimed. Nagisetty does not compare the output waveform with a target sinusoidal waveform set for bEMF signal to calibrate a sensorless haptic system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688